Title: From John Adams to Joseph Delaplaine, 17 January 1816
From: Adams, John
To: Delaplaine, Joseph



Sir
Quincy January 17th. 1816

His Excellency Samuel Adams late Governor of Massachusetts was born in Boston in 1722. His first Education was in the celebrated public Latin School in that City where he was prepared for the University at Cambridge to which he was admitted in 1736. He received his degree of Batchellor of Arts in 1740 and his Degree of Master of Arts in 1743.
After his first degree, he entered the store of Thomas Cushing an eminent Statesmen as well as Merchant, and after his Apprenticiship expired, Expenced a Store for himself. But his Love of Letters and Politicks prevailing over the Passion for Lucre he soon abandoned the Pursuit of Commerce.
To do Justice to the Life and Character of this great Man would require more Volumes than Dr Kippis has bestowed on Captain Cook or than Chief Justice Marshall has consecrated to President Washington.
There is a Portrait of him at full Length in Possession of his only surviving Child, Mrs Wells, painted by Copley and equal to any I have seen of Steuart West or Reynolds. I have mentioned this to Mr Morse, who favoured with his Company for a few days, and with his pleasing Conversation, your humble / Servant
John Adams